DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10725162. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The tables below shows a summary of the Analogy and Difference in Claims of the Application vs Patent #10725162 (Application 15/661,891).
Current Application 16/897,309
Patent 10,725,162 (15/661,891)
16/897,309
10,725,162
Claim 1 and Claim 2 combined
Claim 1 and Claim 2 combined
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5

Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12 and Claim 13 combined
Claim 12 and Claim 13 combined
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20
Claim 21
Claim 21
Claim 22
Claim 22
Claim 23
Claim 23


16/897,309 (Current Application)
Patent 10,725,162 (15/661,891)
Claim Analogy
1. A radar apparatus for estimating position of an obstacle of a plurality of obstacles comprising: 







a signal processing unit configured to generate an estimated azimuth frequency, an estimated elevation frequency and an estimated range of the obstacle; 



a grazing angle detection module coupled to the signal processing unit and configured to estimate a modify at least one of the estimated azimuth frequency and the estimated elevation frequency responsive to error detection.


an antenna unit; 

a signal processing unit coupled to the antenna unit, 

the signal processing unit configured to estimate an azimuth frequency, an elevation frequency and a range of the obstacle and configured to generate an estimated azimuth frequency, an estimated elevation frequency and an estimated range of the obstacle; 

a grazing angle detection module coupled to the signal processing unit and configured to estimate a invert a sign of at least one of the estimated azimuth frequency and the estimated elevation frequency on error detection.


2. The radar apparatus of claim 1 further comprising 

an antenna unit coupled to the signal processing unit, 

wherein the antenna unit further comprising: 

a linear array of antennas; and 




an additional antenna at an offset from at least one antenna in the linear array of antennas, wherein the elevation frequency is estimated from the offset, the estimated azimuth frequency and a phase of a signal received from the obstacle at the additional antenna, to generate the estimated elevation frequency, wherein the offset includes a defined distance of the additional antenna from Z-axis and a defined distance of the additional antenna from X-axis when the linear array of antennas is in one of the Z-axis and X-axis.







wherein the antenna unit further comprises: 

a linear array of antennas configured to estimate the azimuth frequency associated with the obstacle to generate the estimated azimuth frequency; and 

an additional antenna at a predefined offset from at least one antenna in the linear array of antennas, wherein the elevation frequency is estimated from the predefined offset, the estimated azimuth frequency and a phase of a signal received from the obstacle Application No. 15/661,891 Office action dated September 19, 2019at the additional antenna, to generate the estimated elevation frequency, wherein the predefined offset includes a defined distance of the additional antenna from Z-axis and a defined distance of the additional antenna from X-axis 


Claim 2 of the instant application further differs from patent (‘891) in that the element “predefined offset” is changed “offset’ in the instant claim. Therefore, instant claim 2 is anticipated by the Patent (‘891).

Furthermore, claim 2 of patent (‘891) recites “a linear array of antennas configured to estimate the azimuth frequency associated with the obstacle to generate the estimated azimuth frequency”, whereas claim 2 of the instant application recites “a linear array of antennas.”  Therefore, this limitation of Claim 2 of the 



wherein spacing is defined between adjacent antennas in the linear array of antennas.
3. The radar apparatus of claim 2, 

wherein spacing is defined between adjacent antennas in the linear array of antennas.
Exact same, anticipated by the patent (‘891).
4. The radar apparatus of claim 2, 

wherein the offset is a multiple of half of an operating wavelength of the antenna unit and the spacing between adjacent antennas in the linear array of antennas is a multiple of half of the operating wavelength of the antenna unit.
4. The radar apparatus of claim 2, 

wherein the predefined offset is a multiple of half of an operating wavelength of the antenna unit and the spacing between adjacent antennas in the linear array of antennas is a multiple of half of the operating wavelength of the antenna unit.
Exact same, anticipated by the patent (‘891).
5. The radar apparatus of claim 2, 

wherein the grazing angle detection module is configured to estimate the metric from the estimated azimuth frequency and the estimated elevation frequency, wherein the metric is an estimate of a sine function of an azimuth angle.
5. The radar apparatus of claim 2, 

wherein the grazing angle detection module configured to estimate the metric from the estimated azimuth frequency and the estimated elevation frequency, wherein the metric is an estimate of a sine function of an azimuth angle.
Exact same, anticipated by the patent (‘891)
6. The radar apparatus of claim 5, 

wherein the grazing angle error correction module configured to invert a sign of the estimated azimuth frequency to generate a true estimated azimuth frequency when the metric is above the threshold and, wherein the estimated azimuth frequency is the true estimated azimuth frequency when the metric is below the threshold.
6. The radar apparatus of claim 5, 

wherein the grazing angle error correction module configured to invert a sign of the estimated azimuth frequency to generate a true estimated azimuth frequency when the metric is above the threshold and, wherein the estimated azimuth frequency is the true estimated azimuth frequency when the metric is below the threshold.
Exact same, anticipated by the patent (‘891).
7. The radar apparatus of claim 6, wherein 

the elevation frequency, is configured to be re- estimated 


the elevation frequency, is configured to be re-estimated 

8. The radar apparatus of claim 1 further comprising 

rotating the antenna unit by an angle such that one or more grazing angle ambiguity regions associated with the antenna unit are outside a region of interest.
8. The radar apparatus of claim 1 further comprising 

rotating the antenna unit by a predefined angle such that one or more grazing angle ambiguity regions associated with the antenna unit are outside a region of interest.
Exact same, anticipated by the patent (‘891).
9. The radar apparatus of claim 8, 

wherein the grazing angle detection module configured to estimate: a first difference between the estimated azimuth frequency and an azimuth frequency at each grazing angle ambiguity region of the one or more grazing angle ambiguity regions; and 

a second difference between the estimated elevation frequency and an elevation frequency at each grazing angle ambiguity region of the one or more grazing angle ambiguity regions, wherein the metric is estimated from a sum of an absolute value of the first difference and an absolute value of the second difference for each grazing angle ambiguity region.
9. The radar apparatus of claim 8, 

wherein the grazing angle detection module configured to estimate: a first difference between the estimated azimuth frequency and an azimuth frequency at each grazing angle ambiguity region of the one or more grazing angle ambiguity regions; and 

a second difference between the estimated elevation frequency and an elevation frequency at each grazing angle ambiguity region of the one or more grazing angle ambiguity regions, wherein the metric is estimated from a sum of an absolute value of the first difference and an absolute value of the second difference for each grazing angle ambiguity region.
Exact same, anticipated by the patent (‘891).
10. The radar apparatus of claim 9, 

wherein the grazing angle error correction module configured to invert a sign of at least one of the 


wherein the grazing angle error correction module configured to invert a sign of at least one of the 

11. The radar apparatus of claim 10, 

wherein the elevation angle and the azimuth angle are re- estimated from the true estimated azimuth frequency and the true estimated elevation frequency.
11. (Original)The radar apparatus of claim 10, 

wherein the elevation angle and the azimuth angle are re-estimated from the true estimated azimuth frequency and the true estimated elevation frequency.
Exact same, anticipated by the patent (‘891).
12. A method of estimating position of an obstacle of a plurality of obstacles with a radar apparatus comprising: 


generating an estimated azimuth frequency, an estimated elevation frequency and an estimated range of the obstacle in a signal processing unit; 






estimating a metric from one or more of the estimated azimuth frequency, the estimated elevation frequency and the estimated range of the obstacle, wherein the metric is compared to a threshold to detect an error in at least one of the estimated 

modifying on error detection at least one of the estimated azimuth frequency and the estimated elevation frequency to generate a true estimated azimuth frequency and a true estimated elevation frequency respectively.



estimating an azimuth frequency, an elevation frequency and a range of the obstacle to generate an estimated azimuth frequency, an estimated elevation frequency Application No. 15/661,891 Office action dated September 19, 2019and an estimated range of the obstacle in a signal processing unit, the signal processing unit coupled to an antenna unit; 

estimating a metric from one or more of the estimated azimuth frequency, the estimated elevation frequency and the estimated range of the obstacle, wherein the metric is compared to a threshold to detect an error in at least one of the estimated 

inverting, on error detection, a sign of at least one of the estimated azimuth frequency and the estimated elevation frequency to generate a true estimated azimuth frequency and a true estimated elevation frequency respectively.


13. The method of claim 12, 

wherein the signal processing unit is coupled to an antenna unit, 

the antenna unit further comprising: 

a linear array of antennas; and 





an additional antenna at an offset from at least one antenna in the linear array of antennas, wherein the elevation frequency is estimated from the offset, the estimated azimuth frequency and a phase of a signal received from the obstacle at the additional antenna, to generate the estimated elevation frequency, wherein the offset includes a defined distance of the additional antenna from Z-axis and a defined distance of the additional antenna from X-axis when the linear array of antennas is in one of the Z-axis and X-axis.
13. The method of claim 12, wherein 



the antenna unit further comprises: 

a linear array of antennas configured to estimate the azimuth frequency associated with the obstacle to generate the estimated azimuth frequency; and 

an additional antenna at a predefined offset from at least one antenna in the linear array of antennas, wherein the elevation frequency is estimated from the predefined offset, the estimated azimuth frequency and a phase of a signal received from the obstacle at the additional antenna, to generate the estimated elevation frequency, wherein the predefined offset includes a defined distance of the additional antenna from Z-axis and a defined distance of the additional antenna from X-axis when the linear array of antennas is in one of the Z-axis and X-axis.
Claim 13 of the instant application only differs from (‘891) in that the elements “the signal processing unit is coupled to an antenna unit”, which is anticipated by claim 12 of the patent (‘891). 

Claim 13 of the instant application further differs from patent (‘891) in that the element “predefined offset” is changed “offset’ in the instant claim. Therefore, instant claim 13 is anticipated by the Patent (‘891).

Furthermore, claim 13 of patent (‘891) recites “a linear array of antennas configured to estimate the azimuth frequency associated with the obstacle to generate the estimated azimuth frequency”, whereas claim 13 of the instant application recites “a linear array of antennas.”  Therefore, this limitation of Claim 13 of the instant application is anticipated by claim 13 of the patent (‘891).



estimating the metric from the estimated azimuth frequency and the estimated elevation frequency, wherein the metric is an estimate of a sine function of an azimuth angle
14. The method of claim 13 further comprising 

estimating the metric from the estimated azimuth frequency and the estimated elevation frequency, wherein the metric is an estimate of a sine function of an azimuth angle
Exact same, anticipated by the patent (‘891).
15. The method of claim 13 further comprising: 

inverting a sign of the estimated azimuth frequency to generate the true estimated azimuth frequency when the metric is above the threshold and, wherein the estimated azimuth frequency is the true estimated azimuth frequency when the metric is below the threshold; 

re-estimating the elevation frequency from the true estimated azimuth frequency to generate a true estimated elevation frequency; and estimating an elevation angle and the azimuth angle from the true estimated azimuth frequency and the true estimated elevation frequency.
15. The method of claim 13 further comprising: 

inverting a sign of the estimated azimuth frequency to generate the true estimated azimuth frequency when the metric is above the threshold and, wherein the estimated 5 Application No. 15/661,891 Office action dated September 19, 2019 azimuth frequency is the true estimated azimuth frequency when the metric is below the threshold; 

re-estimating the elevation frequency from the true estimated azimuth frequency to generate a true estimated elevation frequency; and estimating an elevation angle and the azimuth angle from the true estimated azimuth frequency and the true estimated elevation frequency.
Exact same, anticipated by the patent (‘891).
16. The method of claim 12 further comprising 

rotating an antenna unit by an angle such that one or more grazing angle ambiguity regions associated with the antenna unit are outside a region of interest.
16.The method of claim 12 further comprising 

rotating an antenna unit by a predefined angle such that one or more grazing angle ambiguity regions associated with the antenna unit are outside a region of interest.
Exact same, anticipated by the patent (‘891).
17. The method of claim 16 further comprising: 

estimating a first difference between the estimated azimuth frequency and an azimuth frequency at each grazing angle 


estimating a first difference between the estimated azimuth frequency and an azimuth frequency at each grazing angle 

18. The method of claim 16 further comprising 

inverting a sign of at least one of the estimated azimuth frequency and the estimated elevation frequency to generate a true estimated azimuth frequency and a true estimated elevation frequency respectively, when the metric is below the threshold, and wherein the estimated azimuth frequency and the estimated elevation frequency are the true estimated azimuth frequency and the true estimated elevation frequency respectively, when the metric is above the threshold.
18. The method of claim 16 further comprising 

inverting a sign of at least one of the estimated azimuth frequency and the estimated elevation frequency to generate a true estimated azimuth frequency and a true estimated elevation frequency respectively, when the metric is below the threshold, and wherein the estimated azimuth frequency and the estimated elevation frequency are the true estimated azimuth frequency and the true estimated elevation frequency respectively, when the metric is above the threshold.
Exact same, anticipated by the patent (‘891).
19. A radar apparatus comprising: 

an antenna unit configured to transmit an outbound radio frequency (RF) signal to an obstacle of the plurality of obstacles and receive an inbound RF signal from the obstacle; 

a transmitter coupled to the antenna unit and configured to generate the outbound RF signal; 

a receiver coupled to the antenna unit and configured to receive the 

a mixer coupled to the receiver and to the transmitter and configured to demodulate the inbound RF signal to generate a demodulated signal; 

an analog to digital converter (ADC) coupled to the mixer and configured to generate a digital signal in response to the demodulated signal received from the mixer; 28TI-73581B 

an FFT (fast fourier transform) module configured to transform the digital signal from time domain to frequency domain; and 

a digital signal processor coupled to the FFT module and configured to process the digital signal, the digital signal processor further comprising: 

a signal processing unit configured to generate an estimated azimuth frequency, an estimated elevation frequency and an estimated range of the obstacle; 




a grazing angle detection module coupled to the signal processing unit and configured to estimate a metric from one or more of the estimated azimuth frequency, the estimated elevation frequency and the estimated range of the obstacle, wherein the metric is 

a grazing angle error correction module coupled to the grazing angle detection module and configured to modify at least one of the estimated azimuth frequency and the estimated elevation frequency responsive to error detection.


an antenna unit configured to transmit an outbound radio frequency (RF) signal to an obstacle of the plurality of obstacles and receive an inbound RF signal from the obstacle; 

a transmitter coupled to the antenna unit and configured to generate the outbound RF signal; 

a receiver coupled to the antenna unit and configured to receive the 

a mixer coupled to the receiver and to the transmitter and configured to demodulate the inbound RF signal to generate a demodulated signal; 

an analog to digital converter (ADC) coupled to the mixer and configured to generate a digital signal in response to the demodulated signal received from the mixer; 

an FFT (fast fourier transform) module configured to transform the digital signal from time domain to frequency domain; and 

a digital signal processor coupled to the FFT module and configured to process the digital signal, the digital signal processor further comprising: 

a signal processing unit configured to estimate an azimuth frequency, an elevation frequency and a range of the obstacle and configured to generate an estimated azimuth frequency, an estimated elevation frequency and an estimated range of the obstacle; 

a grazing angle detection module coupled to the signal processing unit and configured to estimate a metric from one or more of the estimated azimuth frequency, the estimated elevation frequency and the estimated range of the obstacle, wherein the metric is 

a grazing angle error correction module coupled to the grazing angle detection module and configured to invert a sign of at least one of the estimated azimuth frequency and the estimated elevation frequency on error detection.



a linear array of antennas; and 





an additional antenna at an offset from at least one antenna in the linear array of antennas, wherein the elevation frequency is estimated from the offset, the estimated azimuth frequency and a phase of a signal received from the obstacle at the additional antenna, to generate the estimated elevation frequency, wherein the offset includes a defined distance of the additional antenna from Z-axis and a defined distance of the additional antenna from X-axis when the linear array of antennas is in one of the Z-axis and X-axis.
20. The radar apparatus of claim 19, wherein the antenna unit further comprises: 

a linear array of antennas configured to estimate the azimuth frequency associated with the obstacle to generate the estimated azimuth frequency; and 

an additional antenna at a predefined offset from at least one antenna in the linear array of antennas, wherein the elevation frequency is estimated from the predefined offset, the estimated azimuth frequency and a phase of a signal received from the obstacle at the additional antenna, to generate the estimated elevation frequency, wherein the predefined offset includes a defined distance of the additional antenna from Z-axis and a defined distance of the additional antenna from X-axis when the linear array of antennas is in one of the Z-axis and X-axis.
Claim 20 of the instant application further differs from patent (‘891) in that the element “predefined offset” is changed “offset’ in the instant claim. Therefore, instant Claim 20 is anticipated by the Patent (‘891).
21. The radar apparatus of claim 20, 

wherein the grazing angle detection module configured to estimate the metric from the 


wherein the grazing angle detection module configured to estimate the metric from the 

22. The radar apparatus of claim 20, 

wherein the grazing angle error correction module configured to invert a sign of the estimated azimuth frequency to generate a true estimated 29TI-73581B azimuth frequency when the metric is above the threshold and, wherein the estimated azimuth frequency is the true estimated azimuth frequency when the metric is below the threshold.
22. (Original)The radar apparatus of claim 20, 

wherein the grazing angle error correction module configured to invert a sign of the estimated azimuth frequency to generate a true estimated azimuth frequency when the metric is above the threshold and, wherein the estimated azimuth frequency is the true estimated azimuth frequency when the metric is below the threshold.
Exact same, anticipated by the patent (‘891).
23. The radar apparatus of claim 20, 

wherein the elevation frequency is configured to be re- estimated from the true estimated azimuth frequency to generate a true estimated elevation frequency and, wherein an elevation angle and the azimuth angle are configured to be estimated from the true estimated azimuth frequency and the true estimated elevation frequency.
23. (Original)The radar apparatus of claim 20, 

wherein the elevation frequency is configured to be re-estimated from the true estimated azimuth frequency to generate a true estimated elevation frequency and, wherein an elevation angle and the azimuth angle are configured to be estimated from the true estimated azimuth frequency and the true estimated elevation frequency.
Exact same, anticipated by the patent (‘891).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648